The appellant raises, among other questions, the validity of the Act of July 3, 1947, P. L. 1239, amending the Act of March 15, 1911, P. L. 20, also present in the case ofCommonwealth v. DePofi, which was reargued by order of this court along with this appeal. I found the appellant's paper book on this appeal particularly helpful on the question of the Act of 1947 but incorporated my views in a dissent to the majority opinion in the DePofi case, filed this day. For the reasons given in that dissent, I would reverse the judgment of sentence and remand the case for a new trial. Any discussion of the appellant's other contentions is, therefore, unnecessary here.